UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-1053



SAMRAWIT WOLDE,

                                                              Petitioner,

          versus


JOHN ASHCROFT,     Attorney   General   of   United
States,

                                                              Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-381-232)


Submitted:   August 22, 2003                 Decided:   September 2, 2003


Before WILKINSON and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner.         Robert D.
McCallum, Jr., Assistant Attorney General, Richard M. Evans,
Assistant Director, Paul Fiorino, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Samrawit Wolde, a native and citizen of Ethiopia, petitions

for   review   of   an   order   of   the   Board   of   Immigration   Appeals

(“Board”) affirming without opinion the immigration judge’s order

denying her applications for asylum and withholding of removal.

      The decision to grant or deny asylum relief is conclusive

“unless manifestly contrary to the law and an abuse of discretion.”

8 U.S.C. § 1252(b)(4)(D) (2000).             We conclude that the record

supports the immigration judge’s conclusion that Wolde failed to

establish her eligibility for asylum.           See 8 C.F.R. § 1208.13(a)

(2003); Gonahasa v. INS, 181 F.3d 538, 541 (4th Cir. 1999).             As the

decision in this case is not manifestly contrary to law, we cannot

grant the relief that Wolde seeks.

      Additionally, we uphold the immigration judge’s denial of

Wolde’s application for withholding of removal.             The standard for

withholding of removal is more stringent than that for granting

asylum. Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).           To qualify

for withholding of removal, an applicant must demonstrate “a clear

probability of persecution.” INS v. Cardoza-Fonseca, 480 U.S. 421,

430-31 (1987).      Because Wolde fails to show that she is eligible

for asylum, she cannot meet the higher standard for withholding of

removal.

      Accordingly, we deny the petition for review.              We dispense

with oral argument because the facts and legal contentions are


                                       2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                   PETITION DENIED




                                3